DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 11-13, 22, 25-33 are canceled and claim 34-44 are newly added and filed on 6/3/2021.
Election/Restrictions
Applicant’s election without traverse of group II (claims 4, 8-10, 14-15, 18-20, 23-24) in the reply filed on 6/3/2021 is acknowledged.
Claims 11-13, 22, 25, 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet in claims 4 and 38, ablation catheter in claims 18 and 40, magnetic tip in claims 19 and 41-42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claims 4, 14 objected to because of the following informalities:
In lines 3-4 of claim 4, “a subject” should reads as “the subject” as it is recited in lines 1-2.
In line 5 of claim 4, “a target cardiac tissue” should reads as “the target cardiac tissue” as it is recited in line 1.
In line 2 of claim 14, “pounds” should reads as “pounds force” (unit of a force is newton or pound force).
In lines 3-4 of claim 34, “a subject” should reads as “the subject” as it is recited in line 1.
In line 5 of claim 34, “a target cardiac tissue” should reads as “the target cardiac tissue” as it is recited in line 1.
In line 2 of claim 38, “pounds” should reads as “pounds force” (unit of a force is newton or pound force).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C112, the applicant), regards as the invention.
 - Claim 10 recites the limitation "the expression level" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear “expression of what”. In the specification “expression of a target gene”. See ¶0037 of the PGPUB.
- Claim 37 recites the limitation "the expression level" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear “expression of what”. In the specification “expression of a target gene”. See ¶0037 of the PGPUB.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 10, 14-15, 19-20, 23-24, 34-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US. 6,416,510B1) (“Altman”) in view Seeney et al. (US. 7,819,795B1) (“Seeney”).
	Re Claim 4, Altman discloses a method for augmenting radiofrequency ablation of a target cardiac tissue in a subject in need thereof (the method is used in the ear and can be used in the heart, see Fig 1,  Col. 18, lines 50-65), the method comprising: (a) administering an effective amount of a composition comprising nanoparticles to a subject (agent can be nanoparticles see Col.2, lines 44-55);  (c) applying a radiofrequency energy to the target cardiac tissue in the presence of the nanoparticles guided to the target cardiac tissue (Col. 12, lines 10-20), thereby augmenting radiofrequency ablation of the target cardiac tissue in the subject (Col. 12, lines 10-20), and further it is disclose the nanoparticles is delivered in a controlled manner (Col. 31, lines 54-60), but it fails to disclose that nanoparticles are a metallic nanoparticles and (b) using a magnetic field to guide the metallic nanoparticles to a target cardiac tissue to be ablated in the subject.
	However, Seeney discloses a method to control the nanoparticle in the tissue (abstract, the target tissue in this document is ear, but it can be used in different target site such as cardio tissue Col. 8, lines 35-55), wherein the nanoparticles are made with metal salt (Col. 5, lines 27-38, Col. 11, lines 5-15) and using a magnetic field to guide the metallic nanoparticles to a target cardiac tissue to be ablated in the subject (Col. 8, lines 40-63).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticles of Altman and to include the step of guiding the nanoparticles as taught by Seeney so that nanoparticles are a metallic nanoparticles and (b) using a magnetic field to guide the metallic nanoparticles to a target cardiac tissue to be ablated in the subject for the purpose of directing the nanoparticles externally toward the specific location at the desired target (Seeney, Col. 8, lines 40-61).
	Re Claim 5, Altman in view of Seeney discloses wherein the metallic nanoparticles are selected from the group consisting of copper nanoparticles, gadolinium nanoparticles, gold nanoparticles, iron nanoparticles, titanium nanoparticles, and combinations thereof (Seeney, Col. 5, lines 27-38, Col. 11, lines 5-15).
	Re Claim 8, Altman in view of Seeney discloses wherein the metallic nanoparticles are encapsulated by liposomes (Altman, Col. 2, lines 45-48).
	Re Claim 10, Altman in view of Seeney discloses wherein the composition further comprises an agent that decreases the expression level and/or activity of a heat shock protein (Altman, Col.3, lines 58-65).
	Re Claim 14, Altman in view of Seeney discloses the magnetic field wherein the magnetic field is generated by a magnet that exhibits a pull force (Seeney, Col. 8, lines 40-63), but it fails to specifically disclose that the pull force of between 0.001 and 1000 pounds (See first paragraph of page 3 of the specification filed on 11/5/2018). The instant disclosure describes the parameter of the force’s magnitude as being merely preferable, and does not describe the force’s magnitude as contributing any unexpected results to the system.  As such, parameters such as force’s magnitude are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the force’s magnitude of the coupling means would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
	Re Claim 15, Altman in view of Seeney discloses wherein the magnet is placed adjacent to the target cardiac tissue to be ablated (Altman, Col. 12, lines 10-35).
	Re Claim 18, Altman in view of Seeney discloses wherein the radiofrequency energy is applied using an ablation catheter (Altman, Col. 12, lines 5-35).
	Re Claim 19, Altman fails to disclose that the ablation catheter comprises a magnetic tip.
However, Seeney discloses a method to control the nanoparticle in the tissue (abstract, the target tissue in this document is ear, but it can be used in different target site such as cardio tissue Col. 8, lines 35-55), wherein the ablation catheter comprises a magnetic tip (Col. 8, lines 40-63).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified catheter of Altman to include the ablation catheter comprises a magnetic tip as taught by Seeney for the purpose of directing the nanoparticles externally toward the specific location at the desired target (Seeney, Col. 8, lines 40-61).
	Re Claim 20, Altman fails to disclose that the magnetic tip of the ablation catheter comprises an electromagnet that is used to guide the metallic nanoparticles to the target cardiac tissue to be ablated.
However, Seeney discloses a method to control the nanoparticle in the tissue (abstract, the target tissue in this document is ear, but it can be used in different target site such as cardio tissue Col. 8, lines 35-55), wherein the ablation catheter comprises a magnetic tip has an electromagnet that is used to guide the metallic nanoparticles to the target cardiac tissue to be ablated (Col. 8, lines 40-63).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified catheter of Altman to include the ablation catheter comprises a magnetic tip so that the magnetic tip of the ablation catheter comprises an electromagnet that is used to guide the metallic nanoparticles to the target cardiac tissue to be ablated as taught by Seeney for the purpose of directing the nanoparticles externally toward the specific location at the desired target (Seeney, Col. 8, lines 40-61).
	Re Claim 23, Altman in view of Seeney discloses further comprising imaging the metallic nanoparticles in the subject (Altman, Col. 31, lines 1-5, Seeney Col. 11, lines 5-11).
	Re Claim 24, Altman in view of Seeney discloses further comprising administering an effective amount of at least one prophylactic agent to the subject to reduce the risk and/or severity of an adverse reaction to the composition administered to the subject (Altman, Col. 6, lines 29-35, the agent to lower or prevent the risk of  drug to drug interaction).
	Re Claim 34, Altman discloses a method for augmenting electrical ablation of a target cardiac tissue in a subject in need thereof (the method is used in the ear and can be used in the heart, see Fig 1,  Col. 18, lines 50-65), the method comprising: (a) administering an effective amount of a composition comprising nanoparticles to a subject (agent can be nanoparticles see Col.2, lines 44-55);  (c) applying electrical energy to the target cardiac tissue in the presence of the nanoparticles guided to the target cardiac tissue (Col. 12, lines 10-20), thereby augmenting electrical ablation of the target cardiac tissue in the subject (Col. 12, lines 10-20), and further it is disclose the nanoparticles is delivered in a controlled manner (Col. 31, lines 54-60), but it fails to disclose that nanoparticles are a metallic nanoparticles and (b) using a magnetic field to guide the metallic nanoparticles to a target cardiac tissue to be ablated in the subject.
	However, Seeney discloses a method to control the nanoparticle in the tissue (abstract, the target tissue in this document is ear, but it can be used in different target site such as cardio tissue Col. 8, lines 35-55), wherein the nanoparticles are made with metal salt (Col. 5, lines 27-38, Col. 11, lines 5-15) and using a magnetic field to guide the metallic nanoparticles to a target cardiac tissue to be ablated in the subject (Col. 8, lines 40-63).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticles of Altman and to include the step of guiding the nanoparticles as taught by Seeney so that nanoparticles are a metallic nanoparticles and (b) using a magnetic field to guide the metallic nanoparticles to a target cardiac tissue to be ablated in the subject for the purpose of directing the nanoparticles externally toward the specific location at the desired target (Seeney, Col. 8, lines 40-61).
	Re Claim 35, Altman in view of Seeney discloses wherein the metallic nanoparticles are selected from the group consisting of copper nanoparticles, gadolinium nanoparticles, gold nanoparticles, iron nanoparticles, titanium nanoparticles, and combinations thereof (Seeney, Col. 5, lines 27-38, Col. 11, lines 5-15).
	Re Claim 36, Altman in view of Seeney discloses wherein the metallic nanoparticles are encapsulated by liposomes (Altman, Col. 2, lines 45-48).
	Re Claim 37, Altman in view of Seeney discloses wherein the composition further comprises an agent that decreases the expression level and/or activity of a heat shock protein (Altman, Col.3, lines 58-65).
	Re Claim 38, Altman in view of Seeney discloses the magnetic field wherein the magnetic field is generated by a magnet that exhibits a pull force (Seeney, Col. 8, lines 40-63), but it fails to specifically disclose that the pull force of between 0.001 and 1000 pounds (See first paragraph of page 3 of the specification filed on 11/5/2018). The instant disclosure describes the parameter of the force’s magnitude as being merely preferable, and does not describe the force’s magnitude as contributing any unexpected results to the system.  As such, parameters such as force’s magnitude are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the force’s magnitude of the coupling means would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
	Re Claim 39, Altman in view of Seeney discloses wherein the magnet is placed adjacent to the target cardiac tissue to be ablated (Altman, Col. 12, lines 10-35).
	Re Claim 40, Altman in view of Seeney discloses wherein the electrical energy is applied using an ablation catheter (Altman, Col. 12, lines 5-35).
	Re Claim 41, Altman fails to disclose that the ablation catheter comprises a magnetic tip.
	However, Seeney discloses a method to control the nanoparticle in the tissue (abstract, the target tissue in this document is ear, but it can be used in different target site such as cardio tissue Col. 8, lines 35-55), wherein the ablation catheter comprises a magnetic tip (Col. 8, lines 40-63).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified catheter of Altman to include the ablation catheter comprises a magnetic tip as taught by Seeney for the purpose of directing the nanoparticles externally toward the specific location at the desired target (Seeney, Col. 8, lines 40-61).
	Re Claim 42, Altman fails to disclose that the magnetic tip of the ablation catheter comprises an electromagnet that is used to guide the metallic nanoparticles to the target cardiac tissue to be ablated.
	However, Seeney discloses a method to control the nanoparticle in the tissue (abstract, the target tissue in this document is ear, but it can be used in different target site such as cardio tissue Col. 8, lines 35-55), wherein the ablation catheter comprises a magnetic tip has an electromagnet that is used to guide the metallic nanoparticles to the target cardiac tissue to be ablated (Col. 8, lines 40-63).
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified catheter of Altman to include the ablation catheter comprises a magnetic tip so that the magnetic tip of the ablation catheter comprises an electromagnet that is used to guide the metallic nanoparticles to the target cardiac tissue to be ablated as taught by Seeney for the purpose of directing the nanoparticles externally toward the specific location at the desired target (Seeney, Col. 8, lines 40-61).
	Re Claim 43, Altman in view of Seeney discloses further comprising imaging the metallic nanoparticles in the subject (Altman, Col. 31, lines 1-5, Seeney Col. 11, lines 5-11).
	Re Claim 44, Altman in view of Seeney discloses further comprising administering an effective amount of at least one prophylactic agent to the subject to reduce the risk and/or severity of an adverse reaction to the composition administered to the subject (Altman, Col. 6, lines 29-35, the agent to lower or prevent the risk of  drug to drug interaction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783           

/Lauren P Farrar/Primary Examiner, Art Unit 3783